Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                               Appellate Court                         Date: 2020.06.18
                                                                       13:23:17 -05'00'



                  People v. Carlisle, 2019 IL App (1st) 162259



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            RASHAUN CARLISLE, Defendant-Appellant.



District & No.     First District, Fourth Division
                   No. 1-16-2259



Filed              September 19, 2019



Decision Under     Appeal from the Circuit Court of Cook County, No. 10-CR-10481; the
Review             Hon. Gregory Robert Ginex, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Patricia Mysza, and Stephen L. Gentry, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Miles J. Keleher, and Clare Wesolik Connolly, Assistant State’s
                   Attorneys, of counsel), for the People.



Panel              JUSTICE GORDON delivered the judgment of the court, with
                   opinion.
                   Justices Reyes and Burke concurred in the judgment and opinion.
                                                OPINION

¶1        Defendant, Rashaun Carlisle, was found guilty by a jury of attempted murder after he used
     a sawed-off shotgun to shoot at police officers, and he was sentenced to 60 years with the
     Illinois Department of Corrections (IDOC).
¶2        In this appeal, defendant claims that the trial court erred by dismissing his pro se petition
     for postconviction relief as frivolous and patently without merit. Defendant claims that his
     petition stated the gist of a constitutional claim that he was denied effective assistance of
     appellate counsel when appellate counsel failed to include a claim that his trial counsel was
     ineffective for failing to object to the publication in the jury room of photographs of a bloody
     police vest and radio.
¶3        A defendant raising a claim concerning appellate counsel “must show both that appellate
     counsel’s performance was deficient and that, but for counsel’s errors, there is a reasonable
     probability that the appeal would have been successful.” (Emphases added.) People v.
     Petrenko, 237 Ill. 2d 490, 497 (2010). Thus, to succeed on the sole claim that he raises on
     appeal, defendant must show both (1) ineffective assistance of trial counsel and (2) ineffective
     assistance of appellate counsel. When reviewing a claim of ineffectiveness of appellate
     counsel, a reviewing court must consider first whether trial counsel was ineffective. Petrenko,
237 Ill. 2d at 501-02. Thus, in our analysis below, we consider first whether trial counsel was
     ineffective, even though the sole claim that defendant raises in this appeal is the ineffective
     assistance of his appellate counsel.
¶4        As we explain below, we cannot find ineffectiveness by either counsel, and thus, we must
     affirm.

¶5                                        BACKGROUND
¶6        We provide a detailed description of the testimony below, but in sum, the State’s evidence
     at trial established that on May 8, 2010, at 2:50 a.m., defendant stood on the median strip of
     Mannheim Road near Division Street in Stone Park, Illinois, 1 and fired two rounds from a
     sawed-off shotgun at police officers Robert Vicari and Terry Carr, who were called to
     investigate a disturbance. Officer Vicari was wounded in the face and shoulder, and Officer
     Carr was not injured. Defendant fled the scene and was subsequently apprehended.

¶7                                       I. Evidence at Trial
¶8       The State’s evidence consisted of the testimony of eight witnesses: (1) a Stone Park police
     officer, Andrew Morales, who observed the shooting; (2) a Stone Park police officer, Robert
     Vicari, who was shot by defendant; (3) a Stone Park police officer, Terry Carr, Officer Vicari’s
     partner; (4) a Cook County Sheriff’s police officer, Sergeant Melvin Jenkins, who observed
     the shooting; (5) a Franklin Park police officer, Sergeant Michael Jones, the arresting officer;
     (6) Mark Pomerance, a forensic scientist who analyzed the shotgun used by defendant; (7) a
     Stone Park police detective, Christopher Pavini, who investigated the shooting; and (8) an
     assistant state’s attorney (ASA), who interviewed defendant.


        1
         Stone Park is a village in Cook County, Illinois.

                                                   -2-
¶9                                      A. Officer Andrew Morales
¶ 10       Police officer Andrew Morales testified that at 2 a.m. on May 8, 2010, he was on patrol
       when he responded to a call to close a bar located in a strip mall on North Mannheim Road in
       Stone Park in response to complaints of gang activity. Morales was in uniform and was driving
       a marked police Ford Expedition. Morales was familiar with the bar as a frequent “hang out”
       location for the Latin Kings. Morales, joined by a number of other police officers at the strip
       mall, closed down the bar. The patrons of the bar were compliant with the officers’ requests to
       vacate the premises, and the patrons promptly exited the bar and the bar’s parking lot.
¶ 11       Morales then entered a liquor store located in the same strip mall to discuss nearby traffic
       issues with the liquor store clerk. An unidentified male entered the liquor store and complained
       that he was being harassed by an individual in front of the bar. At this time, the other officers
       involved in closing the bar had vacated the strip mall. However, Officer Carr and Officer Vicari
       arrived forthwith at the liquor store, and Morales instructed them to investigate the disturbance
       in front of the bar. Carr and Vicari were dressed in “plain clothes,” but they wore bulletproof
       vests outside of their clothes, with their police badges showing, and belts containing their
       firearms, handcuffs, and other equipment. They were driving an unmarked police Chevy
       Malibu.
¶ 12       Morales observed Carr and Vicari handcuff an individual who was shouting outside of the
       bar. Morales was standing outside of the liquor store, approximately 100 feet away from Carr
       and Vicari, when he heard two gunshots. Morales observed an individual standing in the
       median strip of Mannheim Road pointing a shotgun at Carr and Vicari, 2 who, besides the
       individual they had handcuffed, were the only people in the parking lot. Officer Morales
       returned the fire at the individual in the road, who promptly fled. Morales gave pursuit but did
       not apprehend the individual. Upon returning to the parking lot, Morales observed Vicari
       bleeding from his face.
¶ 13       Morales testified, on cross-examination, that when he exited the liquor store the individual
       creating the disturbance was yelling but that there was no one else in the parking lot. He further
       testified that his marked vehicle was in front of the liquor store and that neither of the two
       police vehicles in the strip mall parking lot had its Mars lights flashing. On redirect, Morales
       identified the sawed-off shotgun that the individual in the median of the street was holding.
       This exhibit was later admitted into evidence without objection.

¶ 14                                      B. Officer Robert Vicari
¶ 15       Officer Robert Vicari testified that, on May 8, 2010, at 2 a.m., he received a call to proceed
       with his partner, Officer Terry Carr, to close down the bar on Mannheim Road in response to
       gang activity at the bar. Vicari’s and Carr’s bulletproof vests had the word “Police” written on
       the back, and the parking lot of the bar was well lit. After the bar and its parking lot were
       cleared, Vicari and Carr drove to a garage behind the bar to investigate a report of gang graffiti
       sprayed on the garage. After observing the graffiti, the two officers drove to the front of the
       strip mall, where Officer Morales directed Vicari and Carr to return to the bar, where an
       individual was causing a disturbance. The individual was intoxicated, agitated, and had
       apparently been arguing previously with “some other unknown male subject.” Vicari
       handcuffed the individual for the officers’ safety and began patting down the individual. Vicari

          2
           Officer Morales later identified this individual as defendant.

                                                      -3-
       then heard a gunshot, took cover, drew his firearm, and rose to return fire. Observing an
       individual in the median of Mannheim Road, about 60 feet away, he fired a second shot and
       then returned to cover. Vicari called on his police radio that shots had been fired both at and
       by the police. At this point, the handcuffed individual informed Vicari that Vicari had been
       shot in the face. To verify that information, Vicari wiped his left hand across his face and
       realized that “it was loaded with blood.” Vicari then called on his radio, stating that he had
       “been shot in the face by a sawed-off shotgun,” and that there was “a male Hispanic runner
       southbound Mannheim going eastbound on Division with a black hoodie and blue jeans on
       with a sawed-off shotgun.”
¶ 16       Vicari testified that he still had five pellets in his face and one in his shoulder, and that
       doctors cannot remove the two pellets remaining in his left eye due to fear that the surgery
       could result in blindness.
¶ 17       Vicari testified that, at the time of the offense, he was wearing a bulletproof vest, with a
       two-way radio attached to it. The exhibits at issue in this appeal are the photographs marked
       People’s Exhibit Nos. 12, 13, and 14 that depict Vicari’s vest and radio. Prior to showing the
       photographs to Vicari, the ASA stated that he was showing them to defense counsel. Defense
       counsel made no objection. With respect to these photos, Vicari then testified as follows:
                   “ASA: I’m going to show you picture Exhibit No. 12. Do you recognize that?
                   VICARI: Yes. It’s my vest and my radio.
                   ASA: Okay. And now that was the radio and vest you wore on the evening the
               shooting took place, is that correct?
                   VICARI: That’s correct.
                   ASA: Prior to the shooting was your vest and radio covered in blood?
                   VICARI: No, it was not.
                   ASA: Showing you No. 13, I’d ask if you recognize that.
                   VICARI: That’s my vest.
                   ASA: And that’s more of a close-up, correct?
                   VICARI: Yes.
                   ASA: And finally I will show you People’s 14 and ask if you recognize that.
                   VICARI: Yes. It’s my vest and my radio in a better shot.
                   ASA: And these pictures were all taken shortly after the shooting took place, is that
               correct?
                   VICARI: Correct.”
¶ 18       The ASA then asked to “be granted leave to publish” the photographs to the jury, and
       defense counsel responded: “No objection.” The trial court then received the exhibits in
       evidence.
¶ 19       Vicari testified again with respect to these exhibits, as follows:
                   “ASA: People’s No. 12, that’s a photograph, a close-up of your two-way radio,
               your microphone, is that correct?
                   VICARI: Yes.
                   ASA: And it’s covered with blood, is that true?
                   VICARI: Yes.


                                                   -4-
                    ASA: People’s No. 13, that again is the vest you told us about, correct?
                    VICARI: Correct.
                    ASA: And again, what I’m pointing to now in the center of the photograph is the
                blood that we’ve been talking about.
                    VICARI: Yes.
                    ASA: And finally People’s No. 14 is an overall shot of your vest, as well as the
                microphone, is that correct?
                    VICARI: Yes.”
¶ 20        On cross-examination, Vicari testified that, after the bar was cleared out, the only person
       left in the parking lot was the individual creating the disturbance. Vicari testified that before
       May 8, 2010, he did not know defendant and knew of no reason why defendant would be angry
       with him. Vicari confirmed that he gave a statement to Detective Pavini, and defense counsel
       then attempted to impeach Vicari, asking: “Isn’t it true that you told him—” However, the
       State objected, and the trial court sustained the objection. No offer of proof was made by the
       defense.
¶ 21                                        C. Officer Terry Carr
¶ 22        Officer Terry Carr testified that on May 8, 2010, at 2 a.m., he was partnered with Officer
       Vicari. Both officers were wearing bulletproof vests with “Police” written on the back; their
       badges were on the front of the vests, and their duty belts, holding their equipment, were around
       their waists. Carr confirmed that, after the bar was closed, the parking lot was completely
       cleared. Carr testified that he and Vicari checked on some graffiti behind the bar and returned,
       at the behest of Officer Morales, to question an individual causing a disturbance in front of the
       bar. During the questioning, Carr heard a gunshot and felt glass ricochet around him. The glass
       was from the windows of the bar, which shattered upon being hit by pellets from the shotgun.
       Carr took cover, moved to the front of his police vehicle, and then observed a muzzle flash in
       the median of Mannheim Road. The muzzle flash was pointed directly at the two officers. Carr
       began to pursue the suspect; however, his pursuit ended when he heard Vicari on the radio
       reporting that he was shot. Carr then returned to Vicari and radioed that there was a “male
       black subject” running eastbound from Mannheim Road.
¶ 23        On cross-examination, Carr testified that prior to May 8, 2010, he did not know defendant
       and knew of no reason why defendant would be angry with him. Defense counsel asked Carr
       if it was possible that Carr had given a statement to Detective Pavini about this incident, and
       Carr replied that it was “[v]ery possible,” but he did not recall it.

¶ 24                                    D. Sergeant Melvin Jenkins
¶ 25       Sergeant Melvin Jenkins testified that on May 8, 2010, at 2:50 a.m., he was leaving the
       scene of an arrest and heading northbound on Mannheim Road when he heard a gunshot near
       the intersection of Mannheim Road and Division Street. As he heard the gunshot he observed
       a muzzle flash to his left. Jenkins slowed his vehicle and observed a second muzzle flash from
       the same position as the first muzzle flash. Jenkins observed that the individual shooting the
       shotgun was pointing the shotgun at “one marked police car, which was behind another
       unmarked car. But I was able to notice that there were a couple of police officers and what
       appeared to be a citizen or someone that they had in custody near the back side of a marked
       vehicle.” He did not observe any other individuals in the strip mall parking lot. Jenkins turned

                                                   -5-
       on his Mars lights and pursued the suspect while using a spotlight to illuminate the area. He
       drove to 39th Street and exited his vehicle, where a number of other law enforcement agencies
       arrived to surround the area in which the suspect had fled. Jenkins then received notification
       over his radio that the suspect was apprehended, and he identified the suspect in custody as the
       same man he observed fleeing the shooting; however, the suspect was no longer wearing a
       dark-colored “pullover” (sweatshirt) that he was wearing during the shooting. Jenkins searched
       the area and located a dark sweatshirt, which had been “stuffed” into a bush. Jenkins identified
       defendant as the suspect he observed shooting at Carr and Vicari.
¶ 26       On cross-examination, Jenkins testified that he could not positively state that the gun held
       by the suspect was pointing directly at the squad cars or officers. He could testify only that the
       gun was being pointed west and that this was in the same direction where the squad cars and
       officers were located.

¶ 27                                     E. Sergeant Michael Jones
¶ 28       Sergeant Michael Jones testified that, on May 8, 2010, just before 3 a.m., he was
       monitoring the radio at the Franklin Park police station. The Franklin Park Police Department
       shares a radio band with the Stone Park Police Department. He received a radio call that a
       Stone Park officer had been shot, and he and several other officers exited their police station
       to respond to the radio call. Upon arriving at the intersection of 39th Street and Division Street,
       Jones joined other officers in searching for the suspect involved in the shooting. Jones observed
       defendant walking in the area and “looking back” while he was walking. Jones proceeded to
       take defendant into custody. On cross-examination, Jones testified that he was not at the bar
       when the shooting occurred and did not observe how many individuals were in the bar parking
       lot during the shooting.

¶ 29                              F. Firearms Examiner Mark Pomerance
¶ 30       Mark Pomerance, a firearms examiner for the Illinois State Police, Division of Forensic
       Services, testified that he analyzed the sawed-off shotgun. The shotgun’s double-barrel stock
       was sawed off, and the butt of the shotgun had also been shortened. On cross-examination,
       Pomerance testified that the shotgun was at least 50 years old and that he did remove the pellets
       from the shells he used during his examination to lessen the recoil of the shotgun. He also
       testified that he did not have any pellets to compare with and made his conclusion that a size
       six pellet was used during the shooting because the spent shotgun shells at the crime scene
       were marked size six.

¶ 31                                 G. Detective Christopher Pavini
¶ 32       Detective Christopher Pavini testified that, on May 8, 2010, at 2:50 a.m., he received a
       phone call at his home alerting him that an officer had been shot. He proceeded to 40th Street
       to aid in the search. During the search, Pavini recovered a discarded shotgun, which was then
       sent to the Illinois State Police in the same condition that it was found. Upon cross-
       examination, Pavini testified that he wrote a supplementary investigation report. Defense
       counsel then handed the report to Pavini, and the State requested a sidebar.




                                                    -6-
¶ 33       At the sidebar, defense counsel stated that he had a three-page supplementary investigation
       report by Detective Pavini stating that he had interviewed Officers Morales, Carr, 3 and Vicari. 4
       The ASA objected to the report, stating: “All three of those individuals took the stand. None
       of them were confronted about those statements.” The ASA explained that the State had
       previously objected to defense counsel’s questioning of these individuals about the report
       because counsel “just started reading from the report without asking [the witness] any
       questions.” Defense counsel then asked if Officer Vicari could be brought back on the stand,
       and the State objected. The trial court sustained the State’s objections, finding that defense
       counsel did not establish a foundation to introduce Detective Pavini’s report into evidence.

¶ 34                                     H. Defendant’s Statement
¶ 35       An ASA testified that on May 8, 2010, at 8 a.m., she arrived at the Stone Park Police
       Department to interview defendant. She informed defendant that she was an ASA, that she was
       a lawyer working with the police, and that she did not represent defendant, and she read
       defendant his Miranda rights. See Miranda v. Arizona, 384 U.S. 436 (1996). She then
       interviewed defendant and memorialized the interview, with defendant’s permission, by
       writing down what defendant said, having defendant review the statement, and then having
       defendant sign each page of the statement. The statement was admitted into evidence without
       objection. The ASA then published the statement to the jury as follows:
                    “[Defendant] states that on May 8th, 2010, in the early morning hours [his
               girlfriend] drove him to the liquor store near Mannheim Road and Division in Stone
               Park, Illinois. [Defendant] states that he is a regular at the liquor store. Meaning that he
               goes there a lot, and he knows that the liquor store is open until at least 4:00 o’clock
               a.m.
                    [Defendant] states that [his son] was inside the car in a car seat in the back seat
               when he arrived at the liquor store. [Defendant] states that the liquor store is next door
               to a nightclub. [Defendant] states that he bought a 40 ounce bottle of Milwaukee’s Best
               Ice Beer from the liquor store.
                    [Defendant] states that he left the store and walked to his car, which was parked in
               the liquor store parking lot. As [his girlfriend] pulled out of the parking lot, she took a
               left onto Division Street in order to drive eastbound to their apartment on 34th Avenue.
                    As [defendant] left the parking lot, he saw one guy flash Latin King gang signs
               from the parking lot of the nightclub. [Defendant] states that when [his girlfriend]
               stopped at the stop sign on Division the Latin King continued to flash gang signs and
               yelled Kings.


           3
             Officer Carr’s statement in Detective Pavini’s supplementary investigation report stated, in
       relevant part, “Carr stated the following in summary and not verbatim or in its entirety. *** Offender
       was in center lane of N/B Mannheim Rd. Carr began to run after offender ***.”
           4
             Officer Vicari’s statement in Detective Pavini’s supplementary investigation report stated, in
       relevant part, “Vicari stated the following in summary & not verbatim or in its entirety. Vicari stated
       there was a large group in front of [the bar] which OFC Morales told Vicari and his partner Carr to go
       check out. Vicari stated he came in contact with [individual creating a disturbance] who was screaming,
       swearing.”

                                                      -7-
                  [Defendant] states that he got out of the car and wanted to talk to the guy man to
              man because he didn’t think he had to be harassed by them, and he didn’t have to live
              like that. Especially because he hadn’t done anything.
                  [Defendant] states that as he spoke with the one guy other cars kept pulling up.
              Three cars. And about 7 to 15 guys were there. [Defendant] states that he told them that
              he had a kid in the car and that he lived around there, and didn’t a [sic] appreciate it,
              and that he wasn’t on that. [sic] Meaning he/[defendant] wasn’t a gangbanger.
                  [Defendant] states that, as he spoke with the initial guy, another guy punched him
              in the side of the face from the side. [Defendant] states that he fell down, and all of the
              guys who were male and Hispanic kicked him and stomped on him when he was on the
              ground.
                  [Defendant] states that all of the guys left, and he got back into the car and drove
              home with [his girlfriend]. [Defendant] states that it took them five minutes to get
              home. [Defendant] states that he was upset when he got home. [Defendant] states that
              he was mad that he got jumped by the Latin Kings.
                  [Defendant] states that he had a 12 gauge sawed off shotgun in his closet that he
              bought a couple years ago for $100. [Defendant] states that the shotgun was loaded
              with two rounds shotgun shells. [sic] [Defendant] states that he also had other shotgun
              shells in the closet, and that he put two additional shotgun shells in his pocket.
                  [Defendant] states that he was mad about what happened and walked back to the
              nightclub. [His girlfriend] tried to calm [defendant] down after [defendant] grabbed the
              shotgun. [Defendant] states that he wanted to shoot or hurt them because they, the Latin
              Kings, beat him up for no reason.
                  [Defendant] states that he walked from his house to Mannheim Road where the
              nightclub was with the loaded shotgun, which was about eight blocks. As [defendant]
              walked toward Mannheim Road, he cut through a parking lot and was walking east to
              west.
                  [Defendant] states that he stood in the northbound lane of Mannheim Road when
              he saw the guys who jumped him. [Defendant] states that he knew it was them and that
              he immediately recognized them.
                  [Defendant] states that the Latin Kings were in the nightclub parking lot and that
              there were at least seven Latin Kings in the lot near several cars along with other people.
              [Defendant] states that as he stood near the median in the northbound lane of Mannheim
              Road he fired the shotgun two times and squeezed the trigger two times at the Latin
              Kings in the parking lot.
                  [Defendant] states that he aimed the shotgun at the crowd of Latin Kings.
              [Defendant] states that after he fired the two shots he ran back in the direction he came
              from, eastbound through the parking lot along Division Street toward 40th street.
                  [Defendant] states that he threw the shotgun under some bushes as he ran away and
              then took off the black hoodie he was wearing and threw it on the ground as he ran.”

¶ 36                                      I. Defendant’s Wife
¶ 37      The State then rested its case. Defense counsel moved for a directed verdict, which was
       denied. The ASA observed that, of the State’s exhibits, “the only one that won’t go back to the

                                                   -8-
       jury is the map,” and he then moved all of the State’s exhibits into evidence. The trial court
       asked defense counsel if he had any objection, and he responded no. Back on the record, the
       State formally moved all its exhibits into evidence, and the trial court again asked defense
       counsel if he had any objection, and he again responded no. The exhibits were then received
       into evidence.
¶ 38        The defense’s case consisted of two witnesses: (1) Guadalupe Vazquez, defendant’s then-
       girlfriend and now wife, and (2) defendant.
¶ 39        Guadalupe Vazquez testified that on May 8, 2010, at 1 a.m., Vazquez, defendant, and their
       son were returning from “downtown” when they stopped at a liquor store in a strip mall on
       Mannheim Road. Defendant went into the liquor store and made a purchase. As they were
       exiting the strip mall in their vehicle, defendant asked Vazquez to stop the vehicle. He then
       exited the vehicle and began speaking to two Hispanic males. A van arrived and “eight to ten
       guys” attacked defendant. Vazquez shifted her vehicle to drive and “proceeded to act like [she]
       was going to hit them.” The attackers then fled. Vazquez drove defendant, herself, and their
       son back to their apartment, making a short stop to purchase cigarettes. Once they had arrived
       at their apartment, Vazquez put their child in his crib and defendant cleaned himself. Defendant
       then left the apartment, appearing upset, but he did not express any anger toward the police.
¶ 40        On cross-examination, Vazquez testified that the liquor store where defendant purchased
       alcohol was in the same strip mall where the bar is located. Vazquez testified that the apartment
       she shared with defendant was eight blocks from the strip mall. She further testified that
       defendant did take his shotgun before exiting their apartment. Vazquez denied telling
       detectives in the morning of May 8, 2010, that she was unaware that defendant owned a gun.
       Vazquez also testified that there is a police station across the street from the strip mall but that
       she and defendant did not go to the police station to report the attack on defendant because her
       “instinct was to go home. That’s where [she] felt safe.”

¶ 41                                            J. Defendant
¶ 42       Defendant testified that, on May 8, 2010, at 1 a.m., he, Vazquez, and their son were driving
       home from “downtown” when they stopped at a liquor store in a strip mall on Mannheim Road.
       Defendant went into the liquor store and then entered the vehicle with Vazquez and their son,
       and Vazquez began to drive them to their apartment. As they were exiting the parking lot,
       defendant observed “a few Latino guys” flashing gang signs at their vehicle. Defendant asked
       Vazquez to stop the vehicle. Defendant then approached the individuals flashing gang signs
       because he wanted them to know that he and his family lived in the neighborhood and did not
       “want any problems.” As defendant was talking to these men, more and more men began to
       gather around him. Then a van arrived; at least one person exited the van, and everyone around
       defendant began to beat him. There were at least eight or nine attackers. Vazquez shifted her
       vehicle into drive and the attackers “scattered.” Once defendant, Vazquez, and their son arrived
       back at their apartment, defendant washed himself and took his shotgun. Defendant believed
       that the shotgun was a “close range weapon.”
¶ 43       Defendant testified that he walked back to the strip mall and stood in the second lane of
       the northbound lanes of Mannheim Road, but he did not reach the median before firing both
       shots from his shotgun. Defendant testified that there were four lanes of traffic between where
       he fired his shotgun and the corner of the strip mall where defendant was pointing his shotgun.
       Defendant testified that he was shooting at the men who had previously attacked him, who

                                                    -9-
       were standing in the same area where they had attacked him. Defendant testified that he only
       intended to frighten these men, in retaliation for the fear they had created. Defendant did not
       observe any police officers or police vehicles in the parking lot. After firing the shotgun,
       defendant ran away and was subsequently apprehended. Defendant further testified that, as he
       was running away, but before he was apprehended, a vehicle with a number of Latin Kings
       drove past him and that the passengers of this vehicle attempted to shoot at him.
¶ 44       Defendant testified that he did give a statement to an ASA, but he did not say that he wanted
       to “shoot or hurt the Latin Kings in front of the nightclub.” Defendant testified that he held
       “the gun from a longer distance because [he] knew it was a close range weapon, and [he] didn’t
       really want to hurt nobody.” Defendant did not realize that a police officer had been shot until
       defendant arrived at the police station. Defense counsel handed defendant a diagram of
       Mannheim Road. Defendant identified the location from which he had fired his shotgun at the
       Latin Kings and testified that, according to the diagram, this placed defendant 73 feet and 8
       inches from the Latin Kings. This exhibit was later admitted into evidence without objection.
¶ 45       On cross-examination, defendant testified that he could not identify a specific distance
       from where the sawed-off shotgun could be shot at a target without being deadly. The State
       and defendant then engaged in the following exchange:
                   “THE STATE: Okay. But you know enough about this gun to know that it’s a short
               range gun, is that correct?
                   DEFENDANT: Yes.
                   ASA: How short is short range?
                   DEFENDANT: Um, I know it’s not for distance shooting.
                   ASA: When you say distance, how far are we talking?
                   DEFENDANT: I can’t give you an exact—
                   ASA: Then how would you know where you were standing was a safe location to
               fire this gun?
                   DEFENDANT: I can’t give you that answer.
                   ASA: So you didn’t know, did you?
                   DEFENDANT: I know it’s—I know it’s not for 73 feet.
                   ASA: Where did you learn that?
                   DEFENDANT: I am not stupid.
                   ASA: Where did you learn it?
                   DEFENDANT: I never been in [sic] gun school, you know. I am sorry.
                   ASA: So where did you learn that 73 feet is a safe distance to fire this?
                   DEFENDANT: I never learned it.
                   ASA: You are guessing, aren’t you? You just picked that number out of the air,
               didn’t you?
                   DEFENDANT: No.
                   ASA: Well, then where did you learn it?




                                                  - 10 -
                  DEFENDANT: Where did I learn it? I was told by Mastrianni.[5]
                  ***
                  ASA: And when Mr. Mastrianni told you that, you had been charged with this crime
              already, hadn’t you?
                  DEFENDANT: Yes.
                  ***
                  ASA: The night you fired that gun, May 8th of 2010, did you know 73 feet was a
              safe distance?
                  DEFENDANT: No, I did not.
                  ASA: And so when does this gun become dangerous?
                  DEFENDANT: It’s a weapon. All guns are dangerous.”
¶ 46       Defendant further testified that, when he fired his shotgun at the men who attacked him,
       there were seven or eight of his attackers standing at the corner of the strip mall. Defendant
       could not observe the faces of these men from where he was standing in the highway, but he
       knew that these were the men who attacked him because they were “standing in the same spot.”

¶ 47                                       K. State’s Rebuttal
¶ 48       The defense then rested, and the State called Detective Pavini in rebuttal. Detective Pavini
       testified that on May 8, 2010, at 7:20 a.m., he interviewed Guadalupe Vazquez. During this
       interview, Vazquez stated that she had no knowledge of defendant owning a firearm. The State
       then rested in rebuttal.

¶ 49                                    II. Conviction and Sentencing
¶ 50        On February 22, 2013, the jury returned a verdict of guilty against defendant for five counts
       of attempted first degree murder, one count of aggravated battery with a firearm, and one count
       of aggravated discharge of a firearm.
¶ 51        Specifically, with respect to Officer Vicari, the jury found defendant guilty of (1) attempted
       first degree murder of a peace officer, (2) attempted first degree murder by personally
       discharging a firearm that proximately caused permanent disfigurement, (3) attempted first
       degree murder by personally discharging a firearm that proximately caused great bodily harm,
       and (4) aggravated battery with a firearm of a peace officer performing his official duties. With
       respect to Officer Carr, the jury found defendant guilty of (1) attempted first degree murder of
       a peace officer, (2) attempted first degree murder by personally discharging a firearm, and
       (3) aggravated discharge of a firearm in the direction of a peace officer performing his official
       duties.
¶ 52        On April 2, 2013, defendant argued his posttrial motion for a new trial, which was denied.
       In aggravation, the trial court heard defendant’s criminal history for battery and domestic
       battery and that defendant was on probation for battery and aggravated driving under the
       influence at the time of the incident. The court found that the sentencing range of 20 to 80


           Before trial, the trial court barred the testimony of the defense’s proposed expert witness Donald
           5

       Mastrianni, a gun store owner who would have opined that defendant’s sawed-off shotgun was not
       deadly at the distance from which it was fired.

                                                    - 11 -
       years was sufficient to protect the public, so there was no need for an extended sentence or for
       consecutive sentences. After considering factors in aggravation and mitigation, the court
       sentenced defendant for 60 years with IDOC, stating:
                   “THE COURT: Considering that the defendant was standing on a highway firing
               shots with a sawed-off shotgun at police officers, the Court would find that a minimum
               sentence is completely inappropriate in this case, and that for the protection of the
               public, a sentence of 60 years would be appropriate. The sentence in this case will be
               60 years.”
       In the above-quoted pronouncement, the trial court did not specify what the sentences were for
       each offense, so defendant inquired:
                   “DEFENDANT: And I had a question. You sentenced me to 60 years. Was that like
               for everything or was it—
                   THE COURT: No, some of those sentences were for 30 years, but they all merge.
               They telescope in.
                   The attempt murder to police officer, those sentences are 60 years.
                   DEFENDANT: Yes.
                   THE COURT: Then you have agg bat [sic] to a police officer with a firearm, and
               that’s a 30-year sentence.
                   And aggravated discharge to a police officer is also a 30-year sentence, but none of
               these are additional.”
       The trial court also observed that the sentence included three years of mandatory supervised
       release. Defendant’s motion to reconsider sentence was denied, and a notice of appeal was
       timely filed.

¶ 53                                        III. Direct Appeal
¶ 54       On direct appeal, defendant claimed (1) that the trial court erred by barring the testimony
       of the defense’s proposed expert witness, Donald Mastrianni, a gun store owner who would
       have opined that defendant’s sawed-off shotgun was not deadly at the distance from which it
       was fired; (2) that defendant received ineffective assistance of counsel because his trial counsel
       failed to lay a proper foundation to introduce into evidence a supplementary investigation
       report from Detective Christopher Pavini, which defendant claims would have impeached the
       testimonies of Vicari and Carr; and (3) that the mittimus should be corrected to reflect only
       two counts of attempted first degree murder and that the counts of aggravated battery with a
       firearm and aggravated discharge of a firearm should be merged into the two counts of
       attempted first degree murder. As to the last point, the State agreed, and this court corrected
       the mittimus accordingly. However, we did not find defendant’s other claims persuasive and
       affirmed his conviction and sentence. People v. Carlisle, 2015 IL App (1st) 131144, ¶¶ 2-4.

¶ 55                                   IV. Postconviction Proceedings
¶ 56       The sole issue that defendant raises in this appeal is whether his appellate counsel was
       ineffective for failing to raise a claim about his trial counsel’s ineffectiveness with respect to
       certain photographs. As we observed above, the first step in analyzing such a claim is to
       consider whether the trial counsel was ineffective. Supra ¶ 3.


                                                   - 12 -
¶ 57       Defendant’s pro se postconviction petition, filed on May 11, 2016, claimed, among other
       things, that his trial “counsel was ineffective when he failed to object to allowing the picture[s]
       of the blood splattered bullet proof vest and radio of Officer Vicari to be taken into the jury
       room during deliberations.”
¶ 58       In his pro se petition, defendant argued that “the medical reports, photographs taken of
       Vicari at the hospital and the testimony of the witnesses adequately supplied any facts the
       [S]tate intended to prove by display of the vest and radio” and, thus, “the viewing of the vest
       and radio had no probative value, and it could only excite the jury’s emotions concerning the
       shooting of a police officer.” In support, defendant cited People v. Burrell, 228 Ill. App. 3d
133 (1992), in his petition. In Burrell, the defendant had argued that “he was denied a fair trial
       when, over defense objection, the police officers’ bullet-marked and blood-stained uniforms
       were sent to the jury room during deliberations.” Burrell, 228 Ill. App. 3d at 143-44. This court
       found that, although “the police officers’ clothes were probative to the issues of intent to kill
       the officers and great bodily harm,” the prejudicial effect outweighed the probative value of
       these items. Burrell, 228 Ill. App. 3d at 144. However, the error was “harmless because the
       evidence of defendant’s guilt was overwhelming.” Burrell, 228 Ill. App. 3d at 144.
¶ 59       In open court, on July 15, 2016, the trial court stated that it had reviewed the entire petition
       and all its claims. Finding that the evidence against defendant was overwhelming, the trial
       court observed that “defendant testified that he in fact fired a shotgun into a group of people
       while he was standing on the street.” In light of the overwhelming evidence of defendant’s
       guilt, the trial court found the petition frivolous and patently without merit. The trial court then
       directed the court reporter to type the transcript of its ruling and directed the clerk to send it to
       defendant. Defendant filed a pro se notice of appeal, dated August 3, 2016, and this court
       permitted appellate counsel to file an amended notice of appeal on May 29, 2018. This appeal
       followed.
¶ 60       We observe that the photographic exhibits at issue are not part of the appellate record
       before us. On appeal, defendant’s counsel sought an order from this court directing the circuit
       court clerk to prepare and release exhibits, which we granted on May 29, 2018. In defendant’s
       brief to this court, filed on August 9, 2018, defendant’s counsel observed that, to date, he had
       not yet received a response but that the photos were clearly identified and described in Officer
       Vicari’s own testimony. On September 18, 2018, defense counsel sought and obtained an order
       from this court to supplement the record with the “Impounding Order,” dated October 22, 2014,
       from the circuit court, which listed the trial exhibits in this case that had been impounded. The
       photos were not on the list.

¶ 61                                         ANALYSIS
¶ 62       For the following reasons, we cannot find that the trial court erred by dismissing
       defendant’s pro se postconviction petition at the first stage as frivolous and patently without
       merit.

¶ 63                           I. Stages of Postconviction Proceedings
¶ 64       The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018)) provides
       a statutory remedy for criminal defendants who claim that their constitutional rights were
       violated. People v. Edwards, 2012 IL 111711, ¶ 21. The Act is not intended to be a substitute


                                                    - 13 -
       for a direct appeal; instead, it is a collateral proceeding, which attacks a final judgment.
       Edwards, 2012 IL 111711, ¶ 21.
¶ 65       The Act provides for three stages of review by the trial court. People v. Domagala, 2013
IL 113688, ¶ 32. At the first stage, the trial court may summarily dismiss a petition that is
       frivolous or patently without merit. 725 ILCS 5/122-2.1(a)(2) (West 2018); Domagala, 2013
IL 113688, ¶ 32. “[A] petition is frivolous or patently without merit only if it has no ‘arguable
       basis either in law or in fact.’ ” Petrenko, 237 Ill. 2d at 496 (quoting People v. Hodges, 234 Ill.
2d 1, 16 (2009)).
¶ 66       If a trial court does not dismiss a petition at the first stage, the petition then advances to the
       second stage, where counsel is appointed if a defendant is indigent. 725 ILCS 5/122-4 (West
       2018); Domagala, 2013 IL 113688, ¶ 33. After counsel determines whether to amend the
       petition, the State may file either a motion to dismiss or file an answer to the petition. 725 ILCS
       5/122-5 (West 2018); Domagala, 2013 IL 113688, ¶ 33. At the second stage, the trial court
       must determine “whether the petition and any accompanying documentation make a substantial
       showing of a constitutional violation.” People v. Edwards, 197 Ill. 2d 239, 246 (2001).
¶ 67       If the defendant makes a “substantial showing” at the second stage, then the petition
       advances to a third-stage evidentiary hearing. Domagala, 2013 IL 113688, ¶ 34. At a third-
       stage evidentiary hearing, the trial court acts as a factfinder in determining witness credibility,
       the weight to be given particular testimony and evidence, and any evidentiary conflicts.
       Domagala, 2013 IL 113688, ¶ 34.
¶ 68       When a matter is decided without an evidentiary hearing, as it was in this case, we review
       the trial court’s decision under a de novo standard of review. See People v. Hommerson, 2014
IL 115638, ¶ 6 (first-stage summary dismissal); People v. Tyler, 2015 IL App (1st) 123470,
       ¶ 151 (second-stage dismissal, citing People v. Pendleton, 223 Ill. 2d 458, 473 (2006)). Under
       a de novo standard, the reviewing court owes no deference to the trial court’s judgment or
       reasoning. Tyler, 2015 IL App (1st) 123470, ¶ 151. De novo consideration means that the
       reviewing court performs the same analysis that a trial judge would perform. Tyler, 2015 IL
       App (1st) 123470, ¶ 151.
¶ 69       In addition, a reviewing court may affirm on any basis found in the record. In re Gabriel,
       2017 IL App (1st) 172120, ¶ 31; People v. Miles, 2017 IL App (1st) 132719, ¶ 22; People v.
       Daniel, 2013 IL App (1st) 111876, ¶ 37 (“we may affirm on any basis appearing in the record,
       whether or not the trial court relied on that basis or its reasoning was correct”).

¶ 70                               II. Ineffective Assistance of Counsel
¶ 71       In the present appeal, defendant asserts two layers of ineffective assistance of counsel.
       First, he asserts that counsel on his direct appeal was ineffective for failing to assert the
       ineffective assistance of his trial counsel. However, counsel on his direct appeal did, in fact,
       assert the ineffective assistance of defendant’s trial counsel, although not on the specific
       ground that defendant raises now. In his postconviction petition and in this appeal from the
       dismissal of his postconviction petition, defendant now claims that his trial counsel was
       additionally ineffective for failing to object to the publication in the jury room of photographs
       of a bloody police vest and radio.
¶ 72       As a preliminary matter, the State claims that defendant forfeited his claim of ineffective
       assistance of appellate counsel because his postconviction petition failed to allege that


                                                    - 14 -
       appellate counsel was ineffective. The State argues that “nowhere in his petition did he allege
       that appellate counsel was constitutionally deficient.” This is incorrect. In his petition,
       defendant raised a number of claims concerning trial counsel, including the one he raises now
       about the photographs, and then concluded with: “For the reasons stated above we feel there
       is sufficient evidence to claim ineffective assistance of trial counsel, and ineffective assistance
       of appellate counsel for not raising these issues on appeal.”
¶ 73        Every Illinois defendant has a constitutional right to the effective assistance of counsel
       under the sixth amendment to the United States Constitution and article I, section 8, of the
       Illinois Constitution. U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. I, § 8; Domagala,
       2013 IL 113688, ¶ 36.
¶ 74        The Illinois Supreme Court has found that, to determine whether a defendant was denied
       his or her right to effective assistance of counsel, an appellate court must apply the two-prong
       test set forth in Strickland v. Washington, 466 U.S. 668 (1984). Domagala, 2013 IL 113688,
       ¶ 36 (citing People v. Albanese, 104 Ill. 2d 504, 526 (1984) (adopting Strickland for Illinois));
       People v. Colon, 225 Ill. 2d 125, 135 (2007) (also citing Albanese). Under Strickland, a
       defendant must prove both (1) his attorney’s actions constituted errors so serious as to fall
       below an objective standard of reasonableness and (2) absent these errors, there was a
       reasonable probability that his trial would have resulted in a different outcome. Domagala,
       2013 IL 113688, ¶ 36 (citing Strickland, 466 U.S. at 694); People v. Ward, 371 Ill. App. 3d
382, 434 (2007) (also citing Strickland).
¶ 75        “At the first stage of proceedings under the Act, a petition alleging ineffective assistance
       of counsel may not be summarily dismissed if (i) it is arguable that counsel’s performance fell
       below an objective standard of reasonableness and (ii) it is arguable that the defendant was
       prejudiced.” (Emphases added.) Petrenko, 237 Ill. 2d at 497 (citing Hodges, 234 Ill. 2d at 17).
¶ 76        “The Strickland standard applies equally” to claims concerning trial and appellate counsel.
       Petrenko, 237 Ill. 2d at 497. A defendant raising a claim concerning appellate counsel “must
       show both that appellate counsel’s performance was deficient and that, but for counsel’s errors,
       there is a reasonable probability that the appeal would have been successful.” Petrenko, 237
Ill. 2d at 497. If a postconviction petition claims that appellate counsel was ineffective for
       failing to raise trial counsel’s ineffectiveness, a reviewing court must first consider whether
       the claim of trial counsel’s ineffectiveness would have succeeded on direct appeal. Petrenko,
237 Ill. 2d at 501-52. If the underlying claim would not have succeeded on direct appeal, then
       “there is no arguable legal basis” for defendant’s claim of ineffective assistance of appellate
       counsel, and “summary dismissal of his pro se postconviction [petition]” is “proper.” Petrenko,
237 Ill. 2d at 501-02.
¶ 77        To prevail, a defendant must satisfy both prongs of the Strickland test. Colon, 225 Ill. 2d
       at 135; People v. Evans, 209 Ill. 2d 194, 220 (2004). “That is, if an ineffective-assistance claim
       can be disposed of because the defendant suffered no prejudice, we need not determine whether
       counsel’s performance was deficient.” People v. Graham, 206 Ill. 2d 465, 476 (2003). We do
       not need to consider the first prong of the Strickland test when the second prong cannot be
       satisfied. Graham, 206 Ill. 2d at 476.

¶ 78                                        III. No Prejudice
¶ 79      Under the second prong, a postconviction petition must show at the first stage that, but for
       counsel’s deficient performance, it is arguable that there is a reasonable probability that the

                                                   - 15 -
       result of the proceeding would have been different. Petrenko, 237 Ill. 2d at 497; see also
       Domagala, 2013 IL 113688, ¶ 36 (citing Strickland, 466 U.S. at 694); Colon, 225 Ill. 2d at
       135; Evans, 209 Ill. 2d at 220. “[A] reasonable probability that the result would have been
       different is a probability sufficient to undermine confidence in the outcome—or put another
       way, that counsel’s deficient performance rendered the result of the trial unreliable or
       fundamentally unfair.” Evans, 209 Ill. 2d at 220; Colon, 225 Ill. 2d at 135. “In other words, the
       defendant was prejudiced by his attorney’s performance.” People v. Lacy, 407 Ill. App. 3d 442,
       457 (2011).
¶ 80        Defendant argues that his trial counsel was ineffective for failing to object to the
       publication in the jury room of the photographs of Vicari’s bloody police vest and radio. During
       trial, the ASA observed that, of the State’s exhibits, “the only one that won’t go back to the
       jury is the map,” and he then moved all of the State’s exhibits into evidence. The trial court
       asked defense counsel if he had any objection, and he responded no. Thus, defendant’s trial
       counsel did not object to the ASA’s assertion that all the State’s exhibits, including the
       photographs, would “go back to the jury,” except for a map.
¶ 81        However, we need not determine if trial counsel was ineffective in failing to object to the
       publication in the jury room of the photographs. See Graham, 206 Ill. 2d at 476. The
       overwhelming evidence of defendant’s guilt in this case precludes defendant from being
       capable of showing that there was a reasonable probability that the outcome of the case would
       have been different if the photographs had not been published in the jury room. See People v.
       Clay, 379 Ill. App. 3d 470, 480 (2008); People v. Williams, 368 Ill. App. 3d 616, 622 (2006).
¶ 82        In the case at bar, defendant testified at trial that he stood in the middle of a street and
       deliberately fired a shotgun toward several people. There is no dispute that these people were,
       in fact police officers and that he hit one, causing lasting and permanent damage. There are no
       claims of accident or self-defense.
¶ 83        Although defendant admitted to being the shooter, he testified that he did not observe any
       police officers or police vehicles in the area. However, the State presented overwhelming
       evidence that the targets of the shooting were obviously police officers to even a casual
       observer. Contrary to defendant’s testimony, Officer Vicari testified that he and his partner
       were wearing bulletproof vests with the word “Police” on the back, that the parking lot was
       well-lit and that he was in the process of handcuffing and patting down a suspect, which is
       typically done only by a police officer. Similarly, Officer Carr testified that both officers were
       wearing bulletproof vests with the word “Police” written on the back, that their badges were
       on the front of their vests, and that their police duty belts, holding their equipment, were around
       their waists. Officer Morales also testified that Officers Vicari and Carr were wearing their
       bulletproof vests, with their police badges showing, as well as their police belts with their
       firearms and other equipment; that they were in the process of handcuffing another person; and
       that they were the only people present in the strip mall parking lot. In addition to the testimony
       of multiple officers, there were also the corroborating photographs of Officer Vicari’s bloody
       vest, which are the subject of this appeal and which establish that he was indeed wearing his
       police vest at the time of the shooting.
¶ 84        In addition to the facts that the officers were wearing vests stating “Police” with badges
       and guns and engaging in the uniquely police function of handcuffing and patting down a
       suspect, both Sergeant Jenkins and Officer Morales also testified to the presence of a marked
       squad vehicle. Sergeant Jenkins testified that he observed the shooter pointing the shotgun at

                                                   - 16 -
       “one marked police car, which was behind another unmarked car.” Sergeant Jenkins explained
       that “there were a couple of police officers and what appeared to be a citizen or someone that
       they had in custody near the back side of a marked vehicle.” (Emphasis added.) He did not
       observe any other individuals in the strip mall parking lot. Officer Morales, who was also on
       the scene, explained that, although Officer Vicari’s vehicle was unmarked, his vehicle was a
       marked police vehicle.
¶ 85       Defendant’s admission at trial that he was the shooter, plus the State’s evidence of officers
       with bulletproof vests stating “Police,” engaging in the uniquely police function of patting
       down and arresting a suspect, while standing next to a marked police vehicle in a well-lit and
       otherwise isolated parking lot, overwhelmingly established that defendant knowingly shot at
       police officers engaged in their duties.
¶ 86       Because the undisputed evidence of defendant’s guilt is overwhelming, we need not
       determine if trial counsel’s performance was deficient in failing to object to the publication of
       the photographs in the jury room. See Graham, 206 Ill. 2d at 476.

¶ 87                                     IV. No Deficient Performance
¶ 88       Even if we could find prejudice—which we cannot—we still could not find that trial
       counsel rendered constitutionally defective assistance by failing to object to the publication of
       the photographs in the jury room.
¶ 89       Under the first prong of the Strickland test, a postconviction petition must show that it is
       arguable that counsel’s performance fell below an objective standard of reasonableness “under
       prevailing professional norms.” Domagala, 2013 IL 113688, ¶ 36; Colon, 225 Ill. 2d at 135;
       Evans, 209 Ill. 2d at 220; see also Petrenko, 237 Ill. 2d at 497 (“it is arguable”).
¶ 90       First, in the case at bar, the police officer shot did not die. He was alive and testifying about
       his injuries, in front of the jury. Thus the photographs did not raise the specter of dead police
       officers, who could not speak on their own behalf. People v. Blue, 189 Ill. 2d 99, 125-26 (2000)
       (finding prejudice in the display of a life-size headless mannequin wearing the blood-and-
       brain-spattered uniform of a dead police officer).
¶ 91       Second, the photographs were not gruesome. They were photographs of a vest and a radio
       with blood on them, not photographs of injured people or bodies. These were inanimate
       objects.
¶ 92       Third, these exhibits were not the actual “bullet-marked and blood-stained” garments
       themselves as in Burrell, 228 Ill. App. 3d at 143-44, but photographs. See Blue, 189 Ill. 2d at
       125-26 (“the physical evidence here was not photos ***, but the actual remnants ***, spattered
       with the actual blood and brains of the victim”); see also Blue, 189 Ill. 2d at 122 (drawing an
       analytical distinction between cases involving “photographic evidence” and those involving
       “the admission of articles of clothing worn by a victim”).
¶ 93       Fourth, defendant asserted in his trial testimony that he did not know that the people he
       was shooting at were police officers. The photographs established that the police officers were
       carrying police vests and radios when defendant was shooting at them, thereby impeaching his
       testimony. As this court found in Burrell, “the police officers’ clothes were probative to the
       issues of intent to kill the officers.” Burrell, 228 Ill. App. 3d at 144; see also Blue, 189 Ill. 2d
       at 125 (the dead police officer’s uniform was “nominally probative of a material fact,” namely,
       the placement and nature of the fatal wounds).


                                                    - 17 -
¶ 94       Fifth, as we found in Burrell, any undue prejudice was rendered “harmless because the
       evidence of defendant’s guilt was overwhelming.” Burrell, 228 Ill. App. 3d at 144.
¶ 95       As a result, we cannot find that trial counsel rendered constitutionally defective assistance
       by not objecting to the photographs, where the trial court was unlikely to sustain the objection.

¶ 96                                         CONCLUSION
¶ 97       Since we cannot find an arguable basis for either prejudice or deficient performance, we
       affirm the trial court’s first-stage summary dismissal of defendant’s pro se postconviction
       petition.

¶ 98      Affirmed.




                                                  - 18 -